Citation Nr: 1118230	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-09 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a shrapnel fragment wound of the eyes, status post-operative.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which-in pertinent part, denied the benefit sought on appeal.  The Veteran also appealed the January 2005 rating decision denial of entitlement to service connection for posttraumatic stress disorder (PTSD), and the granting of an compensable rating of 30 percent for bilateral hearing loss, effective January 2005.

In an April 2008 rating decision, an RO decision review officer granted service connection for PTSD with an initial 50 percent rating, effective January 2005, and increased the rating of the bilateral hearing loss from 30 to 40 percent, effective March 2008.  The Veteran indicated on his substantive appeal (VA Form 9) that he desired to perfect only his appeal of the denial of entitlement service connection for the shrapnel fragment wound residuals of the eyes.  See 38 C.F.R. § 20.202 (2010).  Hence, neither the issue of the initial rating and effective date for the allowance of the PTSD claim nor the increased rating allowed for the hearing loss is before the Board, and neither will be discussed in the action below.  See 38 C.F.R. § 20.200 (2010); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).

The Veteran appeared at a Travel Board hearing in November 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has undergone cataract surgery on both eyes.  He noted at the hearing that his left eye surgery was performed by VA, but his right eye surgery was performed by a private physician in Reno, NV.  The Veteran noted further that the records associated with that treatment should be in the claims file, but he had copies at home he could submit.  See Transcript, p. 10.  There are not any eye-related private records in the claims file.  As a result, the Veteran should be asked to provide any records in his possession and to provide authorization for VA to obtain any other existing related records.  

In addition, the Board notes that a VA vision loss examination dated in June 2005 states that the Veteran received surgery on one eye at the Charleston, South Carolina VAMC in 1996.  Those particular VA records are not contained in the claims file, and should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his claimed bilateral eye disorder, to include cataracts and cataract surgery.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then review the Veteran's claim de novo in light of any additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


